Title: To James Madison from Sylvanus Bourne, 20 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 20 July 1805, Amsterdam. “In a letter I had the honor to write you not long since I mentioned that there appeared to me to be a want of regularity in the Ships documents which come from New Orleans & I have this day met with a renewed example in the case of the Ship Sampson Capt Lovise Munroe, which has only a Sea Letter & Meditterranean pass & Roll of Seamen of April 26h. 1805 in due form but is without any Certificate of the property of the Vessel—so that I cannot ascertain to whom Said Vessel belongs—it has heretofore been uniformly the Custom—when vessels are not entitled to a Register though property of Citizens of the U States that they are furnished with a Certificate of Property from the Custom House, Shewing to whom the Vessel belongs. Whether any Change in that regard have been made by Law I know not—but I can hardly conceive that any regulation should have been made dispensing with the kind of Certificate alluded to. Indeed the difference of practice on many points in the Custom houses of the U States—makes it often difficult to ascertain wh⟨at⟩; are the precise rules of evidence presented by the Law & may lead to confusion & error. In the present instanc⟨e⟩; I am indeed at a loss to know how to act. Tho desirou⟨s⟩; to detect the fraud (if any exists) I shall be loth to take too great a responsibility on myself in any measures regarding the Vessell in question. If the Custom house Officers permit a Vessell to sail with improper papers What check have I on them towards Correcting the evil as they must be necessarily supposed to have the best information of the rules of the Law in like Cases—particularly in a quarter where many new rules have been lately established.
          “I shall at any rate endeavor to procure from the parties the best possible proof (to be had here) of the ownership or property of the Vessell & I hope it may be such as to convince me that there is no inca [illegible] in the transaction referred to.”
          
            Adds in a postscript: “If my instructions from the Secy of the Treasury had said—“ ‘
            You will not regard as regular any papers but such as are in the forms which were by him presented relative to vessells built in the U States & those that were only owned by Citizens of the U States’ I should possess a more sure & perfect guide for the correction of any errors or fraudulent intentions.”
          
        